295 S.W.3d 903 (2009)
Daniel SCHAFFER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70036.
Missouri Court of Appeals, Western District.
November 3, 2009.
Kent Denzel, for Appellant.
Mary H. Moore, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Daniel Schaffer appeals the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. On appeal, Schaffer asserts that the trial court clearly erred in failing to enter findings of fact and conclusions of law on his pro se claims incorporated into the amended motion. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).